IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                    § No. 45, 2021
 PETITION OF ANTONIO                     §
 HUGHES FOR A WRIT OF                    §
 MANDAMUS                                §

                          Submitted: March 2, 2021
                          Decided:   March 10, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

      After consideration of the petition for a writ of mandamus and the State’s

answer, it appears to the Court that:

      (1)    The petitioner, Antonio Hughes, is awaiting a criminal trial in the

Superior Court.    The Office of the Public Defender represents him in those

proceedings. In this action, Hughes seeks to invoke the original jurisdiction of this

Court, under Supreme Court Rule 43, to issue a writ of mandamus ordering his

counsel to provide Hughes with a copy of the “full discovery” in his case and to pay

the costs of producing the discovery. We conclude that the petition is without merit

and must be dismissed.

      (2)    On February 3, 2021, Hughes filed in the Superior Court a pro se

motion to compel his counsel to provide him with a copy of the discovery in his case.

The court rejected the motion because Hughes was represented by counsel and the

court had not granted him permission to participate with counsel in the defense.
Hughes also wrote letters to various members and staff of the court requesting that

they cause his counsel to provide him with a copy of his discovery. On February 17,

2021, Hughes filed in this Court a petition for a writ of mandamus seeking similar

relief.

          (3)   A writ of mandamus is an extraordinary remedy that has “traditionally

been used only to confine a trial court to a lawful exercise of its prescribed

jurisdiction or to compel it to exercise its authority when it is its duty to do so.” 1

“The Court’s jurisdiction to issue a writ of mandamus is limited to instances when

the respondent is a trial court or a judge thereof.”2 Because Hughes’s defense

counsel is not a judicial officer, his request for a writ of mandamus directed to his

counsel must be denied.3

          (4)   To the extent that Hughes requests an order directing the Superior Court

to cause his defense counsel to provide him with a copy of his discovery, that request

also must be denied. This Court will not issue a writ of mandamus to require a trial

court to decide a matter in a particular way, nor may a defendant use a writ of




1
  In re Bordley, 545 A.2d 619, 620 (Del. 1988) (internal quotation omitted).
2
  In re Shockley, 2005 WL 2475731, at *2 (Del. Aug. 16, 2005) (internal quotation omitted).
3
  In re Johnson, 2020 WL 1881069 (Del. Apr. 15, 2020).
                                               2
mandamus as a substitute for the appellate process4 or to obtain review of an

interlocutory order.5

       NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of a

writ of mandamus is DISMISSED.



                                            BY THE COURT:
                                            /s/ Karen L. Valihura
                                            Justice




4
  Id.; In re Reeder, 2006 WL 2852500 (Del. Oct. 4, 2006). See also Shockley, 2005 WL 2475731
(denying mandamus petition because postconviction proceedings and potential appeal from those
proceedings provided an adequate remedy at law).
5
  Shockley, 2005 WL 2475731, at *2; In re Harris, 2020 WL 1672907, at *1 (Del. Apr. 3, 2020).
See also id. (“In addition, Harris has an adequate remedy at law. If the Superior Court denies
Harris’s motion for postconviction relief, he may appeal to this Court for a review of that final
judgment, which will bring up any interlocutory rulings (such as the denial of his motions to
compel) for review as well. A petitioner who has an adequate remedy in the appellate process may
not use the extraordinary writ process as a substitute for a properly filed appeal.” (citation
omitted)).
                                               3